 
 
I 
111th CONGRESS 2d Session 
H. R. 5230 
IN THE HOUSE OF REPRESENTATIVES 
 
May 6, 2010 
Mr. Heinrich introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Science and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To direct the Secretary of Defense to carry out a pilot program on collaborative energy security. 
 
 
1.Short titleThis Act may be cited as the Military Energy Security Act or the MESA Act.  
2.Pilot program on collaborative energy security 
(a)Pilot programThe Secretary of Defense, in coordination with the Secretary of Energy, shall carry out a collaborative energy security pilot program involving one or more partnerships between one military installation and one national laboratory, for the purpose of evaluating and validating secure, salable microgrid components and systems for deployment. 
(b)Selection of military installation and national laboratoryThe Secretary of Defense and the Secretary of Energy shall jointly select a military installation and a national laboratory for the purpose of carrying out the pilot program under this section. In making such selections, the Secretaries shall consider each of the following: 
(1)A commitment to participate made by a military installation being considered for selection. 
(2)The findings and recommendations of relevant energy security assessments of military installations being considered for selection. 
(3)The availability of renewable energy sources at a military installation being considered for selection. 
(4)Potential synergies between the expertise and capabilities of a national laboratory being considered for selection and the infrastructure, interests, or other energy security needs of a military installation being considered for selection. 
(5)The effects of any utility tariffs, surcharges, or other considerations on the feasibility of enabling any excess electricity generated on a military installation being considered for selection to be sold or otherwise made available to the local community near the installation. 
(c)Program elementsThe pilot program shall be carried out as follows: 
(1)Under the pilot program, the Secretaries shall evaluate and validate the performance of new energy technologies that may be incorporated into operating environments. 
(2)The pilot program shall involve collaboration with the Office of Electricity Delivery and Energy Reliability of the Department of Energy and other offices and agencies within the Department of Energy, as appropriate, and the Environmental Security Technical Certification Program of the Department of Defense. 
(3)Under the pilot program, the Secretary of Defense shall investigate opportunities for any excess electricity created for the military installation to be sold or otherwise made available the local community near the installation. 
(4)The Secretary of Defense shall use the results of the pilot program as the basis for informing key performance parameters and validating energy components and designs that could be implemented in various military installations across the country and at forward operating bases. 
(5)The pilot program shall support the effort of the Secretary of Defense to use the military as a test bed to demonstrate innovative energy technologies. 
(d)Implementation and durationThe Secretary of Defense shall begin the pilot program under this section by not later than July 1, 2011. Such pilot program shall be not less than three years in duration.  
(e)Reports 
(1)Initial reportNot later than October 1, 2011, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and House of Representatives, the Committee on Energy and Commerce of the House of Representatives, and the Committee on Energy and Natural Resources of the Senate an initial report that provides an update on the implementation of the pilot program under this section, including an identification of the selected military installation and national laboratory partner and a description of technologies under evaluation.  
(2)Final reportNot later than 90 days after completion of the pilot program under this section, the Secretary shall submit to the Committees on Armed Services of the Senate and House of Representatives, the Committee on Energy and Commerce of the House of Representatives, and the Committee on Energy and Natural Resources of the Senate a report on the pilot program, including any findings and recommendations of the Secretary. 
(f)Authorization of AppropriationsThere is authorized to be appropriated to the Secretary of Defense to carry out this section— 
(1)$5,000,000 for fiscal year 2011; 
(2)$10,000,000 for fiscal year 2012; and 
(3)$10,000,000 for fiscal year 2012.  
(g)DefinitionsFor purposes of this section: 
(1)The term microgrid means an integrated energy system consisting of interconnected loads and distributed energy resources (including generators, energy storage devices, and smart controls) that can operate with the utility grid or in an intentional islanding mode. 
(2)The term national laboratory means— 
(A)a national laboratory (as defined in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801)); or 
(B)a national security laboratory (as defined in section 3281 of the National Nuclear Security Administration Act (50 U.S.C. 2471)). 
 
